                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                 :

              Plaintiff,                                Case No. 3:06-cr-061
                                                            Also 3:12-cv-302

                                                        District Judge Thomas M. Rose
       -vs-                                             Magistrate Judge Michael R. Merz
                                              :
CHRISTOPHER HUNTER,

              Defendant.


                              RECOMMITTAL ORDER


       This case is before the Court on Defendant’s Objections (ECF No. 291) to the Magistrate

Judge’s Report and Recommendations on Hunter’s Motion for Reconsideration (ECF No. 288).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge.        Accordingly,

pursuant to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with

instructions to file a supplemental opinion analyzing the Objections and making

recommendations based on that analysis.



December 29, 2019.                                    *s/Thomas M. Rose

                                                      _______________________________
                                                      Thomas M. Rose
                                                      United States District Judge




                                                  1
